Citation Nr: 0311536	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic acquired 
psychiatric disorder to include personality disorder and 
dysthymia.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from November 1987 to 
May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for a personality 
disorder in a rating decision dated in May 1989; notice of 
that decision was given, and the veteran did not perfect an 
appeal.  

3.  The veteran filed a claim to reopen his service 
connection claim for an acquired psychiatric disorder in June 
1993.  

4.  Evidence received since the May 1989 rating decision is 
neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  

5.  No competent evidence indicates that the veteran's post-
service psychiatric disorder to include a personality 
disorder and dysthymia may be associated with his period of 
active service.  



CONCLUSIONS OF LAW

1.  The May 1989 rating decision that denied service 
connection for a personality disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been submitted to reopen a claim of service 
connection for chronic acquired psychiatric disorder to 
include personality disorder and dysthymia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  The veteran is not shown to have a disability manifested 
by an acquired psychiatric disorder to include personality 
disorder and dysthymia due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines VA's obligations with respect to its duty to assist 
the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been developed to the extent possible in regard to the 
veteran's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.  The RO attempted to afford the 
veteran additional VA examinations, but the veteran failed to 
report to the examinations.  Letters to the veteran to his 
last known address have been returned as undeliverable, and 
phone calls to his last known phone number have revealed that 
his phone number had been disconnected.  Indeed, the 
veteran's representative has indicated that the veteran's 
whereabouts are unknown to them as well.  

Thus, a remand to ensure compliance with VA's duties to 
assist and notify would serve no useful purpose.  


Analysis

New and material evidence 

The veteran claims that he has submitted new and material 
evidence in support of his claim of service connection for an 
acquired psychiatric disorder to include a personality 
disorder and dysthymia since the last and final disallowance 
in May 1989.  

The fact that the RO may have determined that new and 
material evidence was presented and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
a personality disorder in a May 1989 rating action for a lack 
of objective findings to substantiate a diagnosis of a 
psychosis or neurosis in service.  The veteran never filed a 
notice of disagreement with that rating; thus, the May 1989 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  At that time, 
the RO considered the veteran's service medical records, 
which reflected a diagnosis of a personality disorder with 
schizoid and antisocial traits, which does not constitute a 
disability under VA law and regulations.  Thus, on that 
basis, the RO denied the veteran's service connection claim.  

Since the May 1989 rating decision, the veteran has submitted 
new and material evidence in support of his service 
connection claim for an acquired psychiatric disorder so as 
to warrant a reopening of the claim.  In other words, the 
veteran has submitted evidence that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the veteran has submitted mental health records 
dated in June and July 1992 from Sutter-Yuba Mental Health 
Services indicative of a diagnosis of dysthymia and bipolar 
affective disorder; VA mental evaluation report dated in 
April 1997; a June 1998 addendum to the VA evaluation; copies 
of service medical records; and statements by the veteran's 
representative.  Thus, the Board notes that other than the 
previously submitted service medical records, the above 
evidence is clearly new, as it was not associated with the 
record at the time of the prior rating decision in May 1989.  
Furthermore, the evidence is material, in that it supports 
evidence of current psychiatric disability, which is 
probative of the issue of the veteran's service connection 
claim.  

In view of the above, the Board concludes that the veteran 
has submitted new and material evidence in support of his 
service connection claim for an acquired psychiatric disorder 
to include a personality disorder and dysthymia, and 
therefore, his service connection claim is reopened.  



Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the facts of this case, the Board notes that the 
veteran's service connection claim must be denied.  Overall, 
there is no objective clinical evidence to relate any post-
service psychiatric disorder to the veteran's period of 
service.  Initially, the Board notes that a personality 
disorder is not considered a disability for VA purposes.  
Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2002).  Thus, to this extent, the 
veteran's service connection claim must be denied.  Further, 
based on the VA examiner's opinion provided in the June 1998 
addendum, the veteran's dysthymia was expected to worsen over 
time due to progression of his personality disorder and other 
characterologic traits without any regard for his period of 
military service.  Therefore, on this basis as well, the 
veteran's service connection claim is denied.  

The Board recognizes the veteran's contentions that his 
psychiatric problems had their onset in service and that 
prior to service, he had never experienced any symptoms 
associated with a personality or psychiatric disorder.  In 
this regard, the Board would point out that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge, such as in this case.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal; neither the veteran's statements or other 
lay statements constitute competent medical evidence because 
there is no indication that they have the medical training, 
expertise, or diagnostic ability to competently link the 
veteran's current disorder to his period of military service.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Therefore, given that there is no clinical evidence to 
substantiate current psychiatric disability coincident with 
the veteran's period of service, the veteran's service 
connection claim is denied.  



ORDER

New and material evidence having been submitted, the 
veteran's claim is reopened.

Service connection for an acquired psychiatric disorder to 
include a personality disorder and dysthymia is denied.  



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

